Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed August 6, 2021 and subsequent interview.  Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Lee on August 23, 2021.

The application has been amended as follows: 

1.  (Currently Amended)  A gyral-linear actuator for an encoder, comprising:
an actuator housing having a first end, a second end opposite the first end, and a hollow;
	a control member extending from the first end of the actuator housing;
	a primary spring within the hollow of the actuator housing; 
a coupler having:
an encoder connector and an extension that extends into the hollow of the actuator housing through the second end and couples the control member to the encoder connector, where the extension of the coupler comprises:
a primary shaft that is coupled to the control member, the primary shaft having a hollow;
a secondary shaft that is coupled to the encoder connector and cooperates axially with the primary shaft for relative axial movement therebetween; and 
a secondary spring positioned in the hollow of the primary shaft adjacent to the secondary shaft;
wherein, when the encoder connector is coupled to a rotary shaft of the encoder: 
rotation of the control member causes corresponding rotation of the primary shaft, which causes corresponding rotation of the secondary shaft, which causes corresponding rotation of the encoder connector so as to turn the rotary shaft of the encoder; 
depression of the control member causes corresponding depression of the encoder connector, wherein depression of the encoder connector causes corresponding compression of the primary spring as the primary shaft moves axially downward responsive thereto, and depression of the primary shaft causes compression of the secondary spring as the secondary shaft moves axially downward responsive thereto, causing depression of 
the actuator housing cooperates with an associated equipment housing containing the rotary encoder to distribute at least some of the force applied to the gyral-linear actuator to the equipment housing when a user depresses the control member by foot when operating the switch function of the rotary encoder.

7.  (Currently Amended)  The gyral-linear of claim 1 further comprising a cap that couples over an outside of [[to]] the actuator housing and caps off a portion of the second end of the housing so that the spring seats between the cap and the control member, the 
	wherein the encoder connector of the coupler is positioned outside of the cap and the extension passes through the aperture of the cap.

9.  (Cancelled)  

10.  (Currently Amended)  The gyral-linear actuator of claim 1, wherein:
	
	the secondary shaft is axially received in the hollow of the primary shaft;

	the primary shaft and the secondary shaft have corresponding non-circular cross sections where the secondary shaft is axially received in the hollow of the primary shaft;
wherein, when the encoder connector is coupled to a rotary shaft of the encoder: 
rotation of the control member causes corresponding rotation of the encoder connector so as to turn the rotary shaft of the encoder; and
depression of the control member causes corresponding depression of the rotary shaft of the encoder operating a switch function of the rotary encoder.

11.  (Cancelled)  
	
12.  (Currently Amended)  The gyral-linear actuator of claim 1, wherein:

the primary shaft has at least one key slot on an inside surface adjacent the hollow; and
	the secondary shaft has at least one key that mates with a corresponding key slot of the primary shaft when the secondary shaft is axially received in the hollow of the primary shaft.



13.  (Currently Amended)  A gyral-linear actuator for an encoder, comprising:
	an actuator housing having a first end, a second end opposite the first end, and a hollow;
	a control member extending from the first end of the actuator housing;
	a primary spring within the hollow of the actuator housing;
a cap that couples to the actuator housing so that the spring seats between the cap and the control member, the 
a coupler having:
an encoder connector positioned outside of the cap;
an extension that passes through the aperture of the cap, and extends into the hollow of the actuator housing through the second end, where the extension of the coupler comprises:
a primary shaft that is coupled to the control member, the primary shaft having a hollow;
a secondary shaft that is coupled to the encoder connector and cooperates axially with the primary shaft for relative axial movement therebetween; and 
a secondary spring positioned in the hollow of the primary shaft adjacent to the secondary shaft;
wherein, when the encoder connector is coupled to a rotary shaft of the encoder: 
rotation of the control member causes corresponding rotation of the primary shaft, which causes corresponding rotation of the secondary shaft, which causes corresponding rotation of the encoder connector so as to turn the rotary shaft of the encoder; 
depression of the control member causes corresponding depression of the encoder connector, wherein depression of the encoder connector causes corresponding compression of the primary spring as the primary shaft moves axially downward responsive thereto, and depression of the primary shaft causes compression of the secondary spring as the secondary shaft moves axially downward responsive thereto, causing depression of 
the cap and actuator housing cooperate with an associated equipment housing containing the rotary encoder to distribute at least some of the force applied to the gyral-linear actuator to the equipment housing when a user depresses the control member by foot when operating the switch function of the rotary encoder . 


17.  (Currently Amended)  A gyral-linear actuator for an encoder, comprising:
	an actuator housing having:
a first end;
 a second end opposite the first end;
a body between the first end and the second end; and
a hollow that extends into the body from the second end thereof;

	a first spring within the hollow of the actuator housing;
	a primary shaft within the first spring and within the hollow that couples to the control member; 
a cap that couples to the actuator housing so that the spring seats between the cap and the control member; the cap having an aperture therethrough; and
a shaft coupler having:
a secondary shaft that passes through the aperture of the cap and engages the primary shaft; and
a secondary spring seated between the primary shaft and the secondary shaft;
an encoder connector at a distal end of the secondary shaft;
wherein, when the gyral-linear actuator is connected to an encoder;
	the encoder connector couples to a rotary shaft of the encoder; 



rotation of the control member causes corresponding rotation of the primary shaft, which causes corresponding rotation of the secondary shaft, which causes corresponding rotation of the encoder connector so as to turn the rotary shaft of the encoder;  and
depression of the control member causes corresponding depression of the encoder connector, wherein depression of the encoder connector causes corresponding compression of the primary spring as the primary shaft moves axially downward responsive thereto, and depression of the primary shaft causes compression of the secondary spring as the secondary shaft moves axially downward responsive thereto, causing depression of the rotary shaft of the encoder operating a switch function of the rotary encoder.



Claims 1-8, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite the combination of springs and actuating structures for inputting rotary and linear actuation that is not taught, suggested, or made obvious by the prior art of record.  Also, see attached remarks by applicant in interview summary. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



September 1, 2021